Exhibit 10.2

 

FIRST AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

This First Amended and Restated Employment Agreement is made and entered into on
March 26, 2009, by and among Manhattan Bancorp (“MB”), Bank of Manhattan, N.A.
(the “Bank”) and Dean Fletcher (“Executive”) for the purposes set forth
hereinafter (“Agreement”).

 

WITNESSETH

 

WHEREAS, MB is a California corporation and bank holding company registered
under the Bank Holding Company Act of 1956, as amended, subject to the
supervision and regulation of the Board of Governors of the Federal Reserve
System (“FRB”);

 

WHEREAS, MB is the parent holding company for the Bank, which is a national
banking association and wholly-owned subsidiary of MB, subject to the
supervision and regulation of the Office of the Comptroller of the Currency
(“OCC”);

 

WHEREAS, Executive is currently Executive Vice President and Chief  Financial
Officer of the Bank and MB pursuant to an Employment Agreement dated December 5,
2008 between the Bank and Executive (the “Prior Agreement”), which Prior
Agreement shall be amended and restated in its entirety by this Agreement;

 

WHEREAS, Executive also serves as Executive Vice President and Chief Financial
Officer of MB; and

 

WHEREAS, it is the intention of the parties to enter into an amended and
restated employment agreement for the purposes of amending certain provisions of
the Prior Agreement and assuring the continued services of Executive as
Executive Vice President and Chief Financial Officer of the Bank and as 
Executive Vice President and Chief Financial Officer of MB.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, MB, the Bank and Executive agree as follows:

 

H.            TERM OF EMPLOYMENT

 

The term of this Agreement (“Term”) shall commence August 15, 2007, the date the
Bank opened for business (the “Effective Date”), and end three (3) years
thereafter, subject, however, to prior termination of this Agreement as
hereinafter provided.  Where used herein, “Term” shall refer to the entire
period of employment of Executive by the Bank hereunder, whether for the period
provided above, or whether terminated earlier as hereinafter provided.  The
Prior Agreement is hereby terminated and replaced by this Agreement.  This does
not replace or impair the Stock Option Agreements between MB and Executive dated
August 10,

 

--------------------------------------------------------------------------------


 

2007, September 27, 2007 and November 20, 2008 (the “Stock Option Agreements”),
which shall remain in full force and effect.

 

I.              DUTIES OF EXECUTIVE

 

1.             Duties.  Executive shall perform the duties of Executive Vice
President and Chief Financial Officer of the Bank and MB, reporting directly to
the President and Chief Executive Officer  of the Bank and MB, and subject, at
all times, to the powers vested by law in the Board (the “Board”) of the Bank
and MB and their respective shareholders.   During the Term, Executive shall
perform the services herein contemplated to be performed by Executive
faithfully, diligently and to the best of Executive’s ability, consistent with
the highest and best standards of the banking industry and in compliance with
all applicable laws and the Bank’s and MB’s Articles of Association or
Incorporation, Bylaws and internal written policies.

 

2.             Conflicts of Interest.  Except as permitted by the prior written
consent of the Board of MB or Bank, Executive shall devote Executive’s entire
productive time, ability and attention to the business of the Bank and MB during
the Term and Executive shall not directly or indirectly render any services of a
business, commercial or professional nature, to any other person, firm or
corporation, whether for compensation or otherwise, which are in conflict with
the Bank’s or MB’s interests.  Notwithstanding the foregoing, Executive may make
investments of a passive nature in any business or venture, provided that such
business or venture is not in competition, directly or indirectly, in any manner
with the Bank or MB.

 

J.             COMPENSATION

 

1.             Salary.  For Executive’s services hereunder, the Bank or MB shall
pay or cause to be paid as annual base salary (the “Base Salary”) to Executive
not less than One Hundred Sixty Five Thousand Dollars ($165,000) for the first
year of the Term, with annual increases in the discretion of the Boards or the
Bank’s and MB’s Compensation Committees.  Base Salary shall be payable in equal
installments in conformity with the Bank’s normal payroll period.

 

2.             Bonuses. Any bonuses shall be as determined by the Boards of the
Bank and MB, in their sole discretion.

 

K.            EXECUTIVE BENEFITS

 

1.             Vacation.  Executive shall be entitled to vacation during each
year of the Term consistent with the Bank’s approved vacation schedule and
policy, which shall provide Executive with not less than four (4) weeks vacation
for each year of the Term.  Executive is encouraged to use all accrued vacation
benefits and will be expected to take vacation in the year it is earned. 
Accrual of any unused vacation shall be determined in accordance with the Bank’s
Personnel Policy as in effect from time to time and shall be subject to any
limitations set forth therein.

 

2.             Group Medical and Other Insurance Benefits.  The Bank shall
provide for Executive, at the Bank’s expense, group medical and other insurance
benefits in accordance

 

--------------------------------------------------------------------------------


 

with the Bank’s Personnel Policy as in effect from time to time.  All coverage
under this paragraph shall be in existence or shall take effect as of the
Effective Date hereof.  The Bank’s and MB’s liability to Executive for any
breach of this paragraph shall be limited to the amount of premiums required
hereunder to be payable by the Bank to obtain or maintain, as applicable, the
coverage contemplated herein.

 

3.             Stock Option. MB has granted Executive under the Stock Option
Agreements options to purchase up to 44,814 of shares of MB’s authorized but
unissued Common Stock, at the fair market value of such stock at the date of the
grants of such options.  Such options have terms of ten (10) years from the
respective dates of the granting thereof and shall vest in three installments of
33.33% per year over a period of three (3) years, with the first such
installment to vest one year from the date of grant, and with subsequent
installments vesting two and three years thereafter.  To the maximum extent
permitted by law, the options will qualify as “incentive stock options” within
the meaning of Section 422 of the Internal Revenue Code of 1986, as amended. 
Such stock option has been granted to Executive, pursuant to MB’s Stock Option
Plan (the “Plan”) and the Stock Option Agreement.

 

4.             Auto Allowance.  During the Term, Executive shall be entitled to
receive One Thousand Dollars ($1,000) per month as a car allowance..

 

L.             REIMBURSEMENT FOR BUSINESS EXPENSES

 

Executive shall be entitled to reimbursement by the Bank or MB for any ordinary
and necessary business expenses incurred by Executive in the performance of
Executive’s duties in accordance with the Bank’s and MB’s reimbursement policies
in effect from time to time, provided that each such expenditure is of a nature
qualifying it as a proper deduction on the federal and state income tax returns
of the Bank and MB as a business expense and not as deductible compensation to
Executive; and Executive furnishes to the Bank and MB adequate records and other
documentary evidence required by federal and state statutes and regulations
issued by the appropriate taxing authorities for the substantiation of such
expenditures as deductible business expenses of the Bank and MB and not as
deductible compensation to Executive.

 

M.           TERMINATION

 

1.             Termination for Cause.  The Bank or MB may terminate this
Agreement at any time by action of its Board for cause (“Cause”).  For purposes
of this Agreement termination for “Cause” shall mean termination because of
Executive’s personal dishonesty, incompetence, willful misconduct, any breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order or material
breach of any provision of this Agreement.  For purposes of this Agreement, no
act, or the failure to act, on Executive’s part shall be considered “willful”
unless done, or omitted to be done, not in good faith and without reasonable
belief that the action or omission was in the best interests of the Bank or MB. 
Termination under this Paragraph shall not prejudice any remedy that the Bank or
MB may have at law, in equity, or under this Agreement.

 

--------------------------------------------------------------------------------


 

2.             Death or Disability.  In the event of Executive’s death or if
Executive is found to be physically or mentally disabled (as hereinafter
defined) by the Board of Bank or MB in good faith, this Agreement shall
terminate without any further liability or obligation by the Bank to Executive. 
For purposes of this Agreement only, physical or mental disability shall be
defined as Executive having been unable to fully perform under this Agreement
for a continuous period of ninety (90) days or a cumulative period of
one-hundred eighty (180) days in any calendar year, or, if applicable, such
other periods as may be defined in the Bank’s Personnel Policy or in applicable
disability insurance policies as in effect from time to time.  If there should
be a dispute between the Bank or MB and Executive as to Executive’s physical or
mental disability for purposes of this Agreement, the question shall be settled
by the opinion of an impartial reputable physician or psychiatrist agreed upon
by the parties or their representatives, or if the parties cannot agree within
ten (10) days after a request for designation of such party, then by a physician
or psychiatrist designated by the Los Angeles County Medical Association.  The
certification of such physician or psychiatrist as to the question in dispute
shall be final and binding upon the parties hereto.  The Bank or MB shall bear
the costs of such physician or psychiatrist selected to determine such matter.

 

3.             Supervisory Matters.  If Executive is suspended and/or
temporarily prohibited from participating in the conduct of the Bank’s affairs
by notice served under Section 8(e)(3) or 8(g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. Section 1818(e)(3) and (g)(1)), the Bank’s obligations
under this Agreement shall be suspended as of the date of service, unless stayed
by appropriate proceedings.  If the charges in the notice are dismissed, the
Bank may in its discretion:  (i) pay Executive all or part of the compensation
withheld while its obligations under this Agreement were suspended; and
(ii) reinstate (in whole or in part) any of its obligations which were
suspended.  If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(3) or i(g)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1818(e)(3) or (g)(1)), all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
parties shall not be affected.  If the Bank is in default (as defined in
Section 3(x)(1) of the Federal Deposit Insurance Act (12 U.S.C.
Section 1813(x)(1)), all obligations under this Agreement shall terminate as of
the date of default, but vested rights of the parties shall not be affected. 
All obligations under this Agreement shall be terminated, except to the extent
that it is determined that continuation of the Agreement is necessary for the
continued operation of the Bank; (i) by the Federal Deposit Insurance
Corporation at the time that the Federal Deposit Insurance Corporation enters
into an agreement to provide assistance to or on behalf of the Bank under the
authority contained in Section 11 of the Federal Deposit Insurance Act (12
U.S.C. Section 1821); or (ii) by the Federal Deposit Insurance Corporation or
the United States Comptroller of the Currency or his or her designee, at the
time that the Federal Deposit Insurance Corporation or the United States
Comptroller of the Currency or his or her designee approves a supervisory merger
to resolve problems related to the operation of the Bank or when the Bank is in
an unsafe or unsound condition.  All rights of the parties that have already
vested, however, shall not be affected by such action.

 

4.             Termination Without Cause.  Notwithstanding anything to the
contrary contained herein, it is agreed by the parties hereto that the Bank or
MB may at any time without Cause and for any reason immediately terminate this
Agreement and Executive’s employment by

 

--------------------------------------------------------------------------------


 

the Bank or MB by action of their respective Boards.  Upon such termination by
the Bank or MB all benefits provided by the Bank or MB hereunder to Executive
shall thereupon cease, except as provided in this Subparagraph F.4 or
Subparagraph F.5, and Executive shall be deemed to have voluntarily resigned as
a director, officer and employee of the Bank and MB and any corporation,
partnership, venture, limited liability company or other entity controlled by,
controlling or under common control with the Bank or MB, and shall deliver such
written resignations as Bank or MB may request.  Notwithstanding the foregoing,
it is agreed that in the event of such termination without Cause by the Bank or
MB upon the delivery to the Bank by Executive of a waiver and release in
substantially the form of Attachment “A” to this Agreement, and Executive’s
compliance with the terms thereof, Executive shall be entitled to, upon the
effective date of termination, payment of a lump sum equivalent to twelve (12)
months’ base salary as such base salary is in effect on the date of termination
of employment, plus continuation of Executive’s medical benefits for a period of
twelve (12) months following such termination, with Bank continuing to pay
Executive’s share of premiums and associated costs as if Executive continued to
be employed with the Bank and MB; provided, however, that the Bank’s and MB’s
obligation to provide such coverage shall be terminated if Executive is eligible
to receive comparable substitute coverage from another employer at any time
during such 12-month period.  Executive agrees to advise the Bank and MB
immediately if such comparable substitute coverage is available from another
employer.  Notwithstanding any provision to the contrary in this Subparagraph
F.4, no severance benefits shall be payable to Executive hereunder if
Executive’s employment is terminated for any of the reasons delineated in
Subparagraphs F.1, F.2 or F.3 hereof or while grounds for termination under such
Subparagraphs exist, and no severance benefits shall be payable to Executive
under this Subparagraph F.4 if payments are required to be made to Executive
under Subparagraph F.5 hereof.

 

5.             Termination Following Change in Control.

 

(a)           In the event a Change in Control of the Bank or MB occurs (as
defined below) and Executive’s employment as Executive Vice President and Chief
Financial Officer of the Bank or MB is terminated without Cause by the Bank or
MB, then Executive shall be entitled, upon such termination of employment and
upon delivery to the Bank and MB of an executed waiver and release in
substantially the form of Attachment “A” to this Agreement, to payment of a lump
sum equivalent to one (1) times the highest annual cash compensation amount paid
to Executive by the Bank or MB within the three years’ preceding the Change in
Control and to the continuation of Executive’s coverage under the group medical
care provided at the time of termination for a period of twelve (12) months
following such termination; provided, however, that the Bank’s obligation to
provide such coverage shall be terminated if Executive obtains comparable
substitute coverage from another employer at any time during such 12-month
period.  Executive agrees to advise the Bank and MB immediately if such
comparable substitute coverage is obtained from another employer. 
Notwithstanding any provision to the contrary in this Subparagraph F.5, no
severance benefits shall be payable to Executive hereunder if Executive’s
employment is terminated for any of the reasons delineated in Subparagraphs F.1,
F.2 or F.3 hereof or while grounds for termination under such Subparagraphs
exist.

 

--------------------------------------------------------------------------------


 

(b)           A “Change in Control” of the Bank or MB occurs upon the effective
date of the first to occur of the following events:

 

(i)            Merger, Consolidation, and Other Transactions.  Any (A) merger
where the Bank or MB, or a corporation in which the Bank’s or MB’s shareholders
as constituted immediately prior to the merger do not own at least 50% of such
corporation’s common stock or 50% of the common stock of the parent of such
corporation following such merger in the same proportions as their ownership
interests in the Bank or MB prior to such transaction, is not the surviving
corporation; (B) a transfer of all or a substantial portion (50% or more) of the
assets of the Bank or MB to another corporation or other person in which the
Bank’s or MB’s shareholders as constituted immediately prior to such transfer do
not own at least 50% of the common stock or 50% of the common stock of the
parent of such corporation (or an equivalent economic interest in the case of a
transferee that is not a corporation) following such transfer in the same
proportions as their ownership interests in the Bank or MB prior to such
transaction; or (C) the liquidation or dissolution of the Bank or MB, except for
a liquidation or dissolution in which the assets and liabilities of the Bank or
MB are transferred to a transferee in which the owners of the Bank’s or MB’s
common stock as constituted immediately prior to the transaction own at least
50% of the common stock or 50% of the common stock of the parent of the
transferee (or an equivalent economic interest in the case of a transferee that
is not a corporation) following such liquidation or dissolution in the same
proportions as their ownership interests in the Bank or MB prior to such
transaction; or

 

(ii)           Majority Stockholder.  Any person (as such term is used in
Section 13(d) of the securities Exchange Act of 1934, as amended (the “Exchange
Act”)), together with its affiliates (but excluding the Bank’s employee benefit
plans and the individuals who were the Bank’s or MB’s officers or directors on
the date of this Agreement or their affiliates), becomes the beneficial owner
(within the meaning of Rule 13(d)(3) under the Exchange Act) of more than 50% of
the Bank’s or MB’s outstanding common stock.

 

(iii)          Regulatory Exception.  Notwithstanding anything else to the
contrary set forth herein, a “Change in Control” shall not include any sale of
stock or securities, merger, transfer of assets, consolidation, liquidation,
reorganization or other transaction instituted by or at the request of the OCC,
FRB or the Federal Deposit Insurance Corporation to resolve any supervisory
concerns respecting the Bank or MB.

 

(c)           Notwithstanding anything to the contrary in this Subparagraph F.5,
no severance benefits shall be payable to Executive hereunder if Executive’s
employment is terminated for any of the reasons delineated in Subparagraphs F.1,
F.2 or F.3 hereof or while grounds for termination under such Subparagraphs
exist.

 

6.             Golden Parachute Limitation.  Severance compensation under
Subparagraphs F.4 and F.5 hereof will be reduced as provided below to avoid the
penalties imposed on “parachute payments” under the Internal Revenue Code of
1986 (the “Code”).

 

(a)           If the present value of all Executive’s severance compensation
provided by MB or the Bank under Subparagraph F.4 or F.5 hereof and outside this
Agreement is

 

--------------------------------------------------------------------------------


 

high enough to cause any such payment to be a “parachute payment” (as defined in
Section 280G(b)(2) of the Code), then one or more of such payments will be
reduced by the minimum amount required to prevent the severance compensation
under this Agreement from being a “parachute payment.”

 

(b)           Executive may direct the Bank and MB regarding the order of
reducing severance compensation and other payments from the Bank or MB to comply
with this Subparagraph F.6.

 

7.             Section 409A Limitation.  It is the intention of Bank, MB and
Executive that the severance and other benefits payable to Executive under this
Agreement either be exempt from, or otherwise comply with, Section 409A
(“Section 409A”) of the Internal Revenue Code of 1986, as amended. 
Notwithstanding any other term or provision of this Agreement, to the extent
that any provision of this Agreement is determined by Bank and MB, with the
advice of its independent accounting firm or other tax advisors, to be subject
to and not in compliance with Section 409A, including, without limitation, the
definition of “Change in Control” or the timing of commencement and completion
of severance benefit and/or other benefit payments to Executive hereunder in
connection with a merger, recapitalization, sale of shares or other “Change in
Control”, or the amount of any such payments, such provisions shall be
interpreted in the manner required to comply with Section 409A.  Bank, MB and
Executive acknowledge and agree that such interpretation could, among other
matters, (i) limit the circumstances or events that constitute a “change in
control;” (ii) delay for a period of six (6) months or more, or otherwise modify
the commencement of severance and/or other benefit payments; and/or (iii) modify
the completion date of severance and/or other benefit payments.  Bank, MB and
Executive further acknowledge and agree that if, in the judgment of Bank and MB,
with the advice of its independent accounting firm or other tax advisors,
amendment of this Agreement is necessary to comply with Section 409A, Bank, MB
and Executive will negotiate reasonably and in good faith to amend the terms of
this Agreement to the extent necessary so that it complies (with the most
limited possible economic effect on Bank, MB and Executive) with Section 409A. 
For example, if this Agreement is subject to Section 409A and it requires that
severance and/or other benefit payments must be delayed until at least six
(6) months after Executive terminates employment, then Bank, MB and Executive
would delay payments and/or promptly seek a written amendment to this Agreement
that would, if permissible under Section 409A, eliminate any such payments
otherwise payable during the first six (6) months following Executive’s
termination of employment and substitute therefor a lump sum payment or an
initial installment payment, as applicable, at the beginning of the seventh
(7th) month following Executive’s termination of employment which in the case of
an initial installment payment would be equal in the aggregate to the amount of
all such payments thus eliminated.

 

8.             EESA Provisions.

 

(a)           MB has entered into agreements with the U.S. Treasury Department
(“UST”) under which Manhattan Bancorp issued preferred shares (“Preferred
Shares”) and other securities to the UST as part of the Troubled Assets Relief
Program Capital Purchase Program (“CPP”) established under the Emergency
Economic Stabilization Act of 2008 (“EESA”).  Executive is a Senior Executive
Officer (as such term is defined under EESA),

 

--------------------------------------------------------------------------------


 

has determined that MB’s participation in the CPP is of material benefit to
Executive, approved MB’s participation in the CPP, requested that MB participate
in the CPP and agrees to abide by all existing and future terms of EESA, and any
regulations thereunder, restricting payment of compensation to Executive.

 

(b)           EESA imposes certain restrictions on employment agreements,
severance, bonus and incentive compensation, stock options and awards, and other
compensation and benefit plans and arrangements (“Plans”) maintained by MB, Bank
and their affiliates and requires that such restrictions remain in place for so
long as the UST holds any debt or equity securities issued by MB or Bank.  The
parties hereby agree that all Plans providing benefits to Executive shall be
construed and interpreted at all times that the UST maintains any debt or equity
investment in MB or Bank in a manner consistent with EESA, and all such Plans
shall be deemed to have been amended as determined by MB and Bank so as to
comply with the restrictions imposed by EESA.  Executive recognizes that such
changes may result in the reduction or elimination of benefits otherwise
provided to Executive under this Agreement or any other Plan.  Notwithstanding
any other terms of this Agreement or any other Plan providing benefits to
Executive, to the extent that any provision of this Agreement or any other Plan
is determined by MB or Bank, to be subject to and not in compliance with EESA,
including the timing, amount or entitlement of Executive to any payment of
severance, bonus or any other amounts, such provisions shall be interpreted and
deemed to have been amended to comply with the terms of EESA.  Without limiting
the foregoing, any “golden parachute payment” or other severance payments due in
connection with termination of Executive’s employment with MB or Bank provided
under this Agreement or any other Plan, as defined for purposes of EESA and
Section 280(G)(e) of the Internal Revenue Code of 1986, as amended (“Code”),
including any benefits payable under Subparagraphs F.4 and F.5, shall be
prohibited if such termination occurs while the Preferred Shares remain
outstanding and held by the UST.  The parties hereto further agree that
(i) Executive shall at no time be entitled to receive any compensation based
upon incentives that encourage Executive to take unnecessary and excessive risks
on behalf of Bank or MB; (ii) Executive shall promptly repay Bank, MB or any
other affiliated entity compensating Executive, within thirty (30) days of
demand, the amount of any bonus or incentive compensation paid to Executive
based upon statements of earnings, gains or other criteria that are later
determined to be materially inaccurate; and (iii) all golden parachute payments
to Executive are prohibited.

 

N.            GENERAL PROVISIONS

 

1.             Trade Secrets.  During the Term, Executive will have access to
and become acquainted with what Executive and the Bank and MB acknowledge are
trade secrets, to wit, knowledge or data concerning the Bank and MB, including
their operations and methods of doing business, and the identity of customers of
the Bank and MB, including knowledge of their financial condition and their
financial needs.  Executive shall not disclose any of the aforesaid trade
secrets, directly or indirectly, or use them in any way either during the Term
or thereafter, except as required in the course of Executive’s employment with
the Bank or MB.

 

2.             Indemnification.  To the extent permitted by law, applicable
statutes and the Bylaws or resolutions of the Bank in effect from time to time,
the Bank and MB shall

 

--------------------------------------------------------------------------------


 

indemnify Executive against liability or loss arising out of Executive’s actual
or asserted misfeasance or non-feasance in the performance of Executive’s duties
or out of any actual or asserted wrongful act against, or by, the Bank or MB
including but not limited to judgments, fines, settlements and legal and other
expenses incurred in the defense of actions, proceedings and appeals therefrom. 
However, the Bank and MB shall have no duty to indemnify Executive with respect
to any claim, issue or matter as to which Executive has been adjudged to be
liable to the Bank or MB in the performance of his duties, unless and only to
the extent that the court in which such action was brought shall determine upon
application that, in view of all of the circumstances of the case, Executive is
fairly and reasonably entitled to indemnification for the expenses which such
court shall determine.  The Bank and MB shall endeavor to apply for and obtain
Directors and Officers Liability Insurance to indemnify and insure the Bank, MB
and Executive from and against the aforesaid liabilities.  The provisions of
this paragraph shall apply to the estate, executor, administrator, heirs,
legatees or devisees of Executive.  The obligations of the Bank and MB under
this Subparagraph G.2 shall continue through and after the Term of this
Agreement.

 

3.             Return of Documents.  Executive expressly agrees that all
manuals, documents, files, reports, studies, instruments or other materials used
and/or developed by Executive during the Term are solely the property of the
Bank and MB, and that Executive has no right, title or interest therein.  Upon
termination of this Agreement, Executive or Executive’s representative shall
promptly deliver possession of all of said property to the Bank in good
condition.

 

4.             Non-solicitation.  During the Term and for a period of one year
thereafter, Executive shall not, directly or indirectly, engage or participate
in the solicitation or any attempt to solicit employees of the Bank or MB to
work for any person, firm or business.

 

5.             Controlling Law.  This Agreement is to be governed by and
construed in accordance with the laws of the United States and, to the extent
not inconsistent therewith, the laws of the State of California.

 

6.             Invalid Provisions.  Should any provision of this Agreement for
any reason be declared invalid, void, or unenforceable by a court of competent
jurisdiction, the validity and binding effect of any remaining portion shall not
be affected, and the remaining portions of this Agreement shall remain in full
force and effect as if this Agreement had been executed with said provision
eliminated.

 

7.             Entire Agreement.  This Agreement and the Stock Option Agreement
contain the entire agreement of the parties.  It supersedes any and all other
agreements, either oral or in writing, between the parties hereto with respect
to the employment of Executive by the Bank and MB.  Each party to this Agreement
acknowledges that no representations, inducements, promises, or agreements, oral
or otherwise, have been made by any party, or anyone acting on behalf of any
party, which are not embodied herein, and that no other agreement, statement, or
promise not contained in this Agreement shall be valid or binding.  This
Agreement may not be modified or amended by oral agreement, but only by an
agreement in writing signed by both the Bank and MB, and Executive.

 

--------------------------------------------------------------------------------


 

8.             Notice.  For the purposes of this Agreement, notices, demands and
all other communications provided for in this Agreement shall be in writing and
shall be personally delivered or (unless otherwise specified) mailed by United
States mail, or sent by facsimile, provided that the facsimile cover sheet
contains a notation of the date and time of transmission, and shall be deemed
received:  (i) if personally delivered, upon the date of delivery to the address
of the person to receive such notice, (ii) if mailed in accordance with the
provisions of this Subparagraph G.8, three (3) business days after the date
placed in the United States mail, or (iii) if given by facsimile, when sent. 
Notices shall be addressed to the Bank and MB at their main office and to
Executive at the address then maintained by the Bank and MB in its records for
Executive, or to such other respective addresses as the parties hereto shall
designate to the other by like notice.

 

9.             Arbitration.  Any dispute or controversy arising under or in
connection with this Agreement, the inception or termination of Executive’s
employment, or any alleged discrimination or statutory or tort claim related to
such employment, including issues raised regarding the Agreement’s formation,
interpretation or breach, shall be settled exclusively by binding arbitration in
Los Angeles, California in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association (“AAA”).  Without
limiting the foregoing, the following potential claims by Executive could be
subject to arbitration under the Arbitration Agreement:  claims for wages or
other compensation due; claims for breach of any contract or covenant (express
or implied) under which Executive believes he would be entitled to compensation
or benefits; tort claims related to such employment; claims for discrimination
and harassment (including, but not limited to, race, sex, religion, national
origin, age, marital status or medical condition, disability, sexual
orientation, or any other characteristic protected by federal, state or local
law); claims for benefits (except where an employee benefit or pension plan
specifies that its claims procedure shall culminate in an arbitration or other
procedure different from this one); and claims for violation of any public
policy, federal, state or other governmental law, statute, regulation or
ordinance.  The arbitration will be conducted in Los Angeles County.  The
arbitration shall provide for written discovery and depositions adequate to give
the parties access to documents and witnesses that are essential to the
dispute.  The arbitrator shall have no authority to add to or to modify this
Agreement, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy.  The arbitrator shall issue a written decision that includes the
essential findings and conclusions upon which the decision is based, which shall
be signed and dated.  Executive and the Bank and MB shall each bear his or their
own costs and attorneys’ fees incurred in conducting the arbitration and, except
in such disputes where Executive assets a claim otherwise under a state or
federal statute prohibiting discrimination in employment (“a Statutory Claim”),
or unless required otherwise by applicable law, shall split equally the fees and
administrative costs charged by the arbitrator and AAA between Executive, on the
one hand, and Bank and MB on the other hand.  In disputes where Executive
asserts a Statutory Claim against the Bank or MB, Executive shall be required to
pay only the AAA filing fee to the extent such filing fee does not exceed the
fee to file a complaint in state or federal court.  Executive shall pay the
balance of the arbitrator’s fees and administrative costs.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

 

BANK OF MANHATTAN, N.A.

 

 

 

 

 

 

 

 

 

 

By: 

/s/ Jeffrey M. Watson

 

 

 

     Jeffrey M. Watson

 

 

 

President & Chief Executive Officer

/s/ Dean Fletcher

 

 

 

Dean Fletcher

 

 

MANHATTAN BANCORP

(“Executive”)

 

 

 

 

 

 

 

 

 

By: 

/s/ Jeffrey M. Watson

 

 

 

     Jeffrey M. Watson

 

 

 

President & Chief Executive Officer

 

--------------------------------------------------------------------------------


 

WAIVER AND RELEASE AGREEMENT

 

This Waiver and Release Agreement (the “Waiver Agreement”) is entered into by
and between Dean Fletcher (“Employee”) and Bank of Manhattan, N.A. and Manhattan
Bancorp on their behalf and on behalf of their parents, subsidiaries, affiliates
and successors-in-interest (collectively, “Employer”).

 

RECITALS

 

A.            Employee and Employer have entered into an Employment Agreement
dated as of March 26, 2009 (the “Agreement”).

 

B.            A condition precedent to certain of Employer’s obligations under
the Agreement is the execution of this Waiver Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties, intending to
be legally bound, agree and covenant as follows:

 

RELEASE

 

In consideration for the payment of severance and other compensation under the
Agreement, Employee agrees unconditionally and forever to release and discharge
Employer its parents, subsidiaries, affiliates, successors-in-interest, and
their respective officers, directors, managers, employees, members,
shareholders, representatives, attorneys, agents and assigns from any and all
claims, actions, causes of action, demands, rights or damages of any kind or
nature which Employee may now have, or ever have, whether known or unknown, that
arise out of or in any way relate to Employee’s employment with, or separation
from, Employer on or before the date of execution of this Waiver Agreement. 
Employee also confirms his resignation as a director, officer and employee of
Employer and any corporation, partnership, venture, limited liability company or
other entity controlled by, controlling or under common control with Employer.

 

This release specifically includes, but is not limited to, any claims for
discrimination and/or violation of any statutes, rules, regulations or
ordinances, whether federal, state or local, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, age claims under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefits Protection Act of 1990, the Employee Retirement Income Security Act of
1974, as amended, the California Fair Employment and Housing Act, the California
Labor Code, the Equal Pay Act, the Americans With Disabilities Act, the
Rehabilitation Act of 1973, the Racketeer Influenced and Corrupt Organizations
Act, the Financial Reform Recovery and Enforcement Act of 1989, and/or
Section 1981 of Title 42 of the United State Code.

 

Employee further agrees knowingly to waive the provisions and protections of
Section 1542 of the California Civil Code, which reads:

 

--------------------------------------------------------------------------------


 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which, if
known by him, must have materially affected his settlement with the debtor.

 

REPRESENTATIONS OF EMPLOYEE

 

Employee represents and agrees that, prior to the execution of this Waiver
Agreement, Employee has had the opportunity to discuss the terms of this Waiver
Agreement with legal counsel of Employee’s choosing.

 

Employee affirms that no promise or inducement was made to cause Employee to
enter into this Waiver Agreement other than the inducements provided in the
Agreement.  Employee further confirms that Employee has not relied upon any
other statement or representation by anyone other than what is in this Waiver
Agreement as a basis for Employee’s agreement.

 

MISCELLANEOUS

 

Except for the Agreement and any other employee benefit plans expressly referred
to in the Agreement as continuing following Employee’s termination of employment
with Employer, this Waiver Agreement sets forth the entire agreement between
Employee and Employer, and shall be binding on both party’s heirs,
representatives and successors.  This Waiver Agreement shall be construed under
the laws of the State of California, both procedurally and substantively.  If
any portion of this Waiver Agreement is found to be illegal or unenforceable,
such action shall not affect the validity or enforceability of the remaining
paragraphs or subparagraphs of this Waiver Agreement.

 

Employee acknowledges that Employee has been advised that Employee has
twenty-one (21) days to consider this Waiver Agreement, and that Employee was
informed that Employee has the right to consult with counsel regarding this
Waiver Agreement.  To the extent Employee has taken less than twenty-one (21)
days to consider this Waiver Agreement, Employee acknowledges that Employee has
had sufficient time to consider the Waiver Agreement and to consult with
counsel, and that Employee does not desire additional time.

 

This Waiver Agreement is revocable by Employee for a period of seven (7) days
following Employee’s execution of this Waiver Agreement. The revocation by
Employee of this Waiver Agreement must be in writing, must specifically revoke
this Waiver Agreement and must be received by Employer prior to the eighth (8th)
day following the execution of this Waiver Agreement by Employee.  This Waiver
Agreement becomes effective, enforceable and irrevocable on the eighth (8th) day
following Employee’s execution of the Waiver Agreement.  No payment will be made
to the undersigned until such date.

 

--------------------------------------------------------------------------------


 

The undersigned agree to the terms of this Waiver Agreement and voluntarily
enters into it with the intent to be bound hereby.

 

 

DATED:

 

 

Dean Fletcher

 

 

DATED:

 

 

Bank of Manhattan, N.A.

 

 

 

 

 

 

 

Jeffrey M. Watson

 

President & Chief Executive Officer

 

 

DATED:

Manhattan Bancorp

 

 

 

 

 

Jeffrey M. Watson

 

President & Chief Executive Officer

 

--------------------------------------------------------------------------------